           Case 5:21-cv-00369-XR Document 11 Filed 06/18/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JANE DOE,                                      §
     Plaintiff,                                §
                                               §
vs.                                            §       CIVIL ACTION NO.: 5:21-CV-00369-XR
                                               §
                                               §
KERRVILLE INDEPENDENT                          §
SCHOOL DISTRICT,                               §
    Defendant.                                 §

                         JOINT PROPOSED SCHEDULING ORDER

      Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the following
Scheduling Order:

        1.       The deadline for Plaintiff(s) to file a motion seeking leave to amend pleadings; or
to join parties is September 27, 2021.

       2.       The deadline for Defendant(s) to file a motion: (1) to designate responsible third
party pursuant to Texas Civil Practices & Remedies Code §33.004(a); (2) seeking leave to amend
pleadings; or (3) to join parties is October 11, 2021.

       3.     All parties asserting claim for relief shall file their designation of testifying experts
and serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(B) on or
before January 24, 2022.

       4.     Parties resisting claims for relief shall file their designation of testifying experts
and serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(B) on or
before February 10, 2022.

       5.      All parties shall file all designations of rebuttal experts and serve on all parties the
material required by Fed. R. of Civ. P. 26(a)(2)(B) for such rebuttal experts, to the extent not
already served, within fifteen (15) days of receipt of the report of the opposing expert.

        6.      Any objections to the reliability of an expert’s proposed testimony under Federal
Rule of Evidence 702 shall be made by motion, specifically stating the basis for the objection and
identifying the objectionable testimony, within eleven (11) days from the receipt of the written
report of the expert’s proposed testimony, or within eleven (11) days from obtaining a copy of the
expert’s deposition testimony, if a deposition is taken, whichever is later.

     7.      The deadline for filing supplemental reports required under Fed. R. Civ. P. 26(e) is
March 14, 2022.

                                                   1
            Case 5:21-cv-00369-XR Document 11 Filed 06/18/21 Page 2 of 3




       8.      The deadline for filing Rule 26(a)(3) disclosures is March 7, 2022.

       9.      The deadline for filing objections under Rule 26(a)(3) is March 17, 2022. Any
Objections not made will be deemed waived.

       10.     The deadline for the completion of discovery is May 2, 2022.

        11.     A report on alternative dispute resolution in compliance with Local Rule CV-88
shall be filed on or before May 9, 2022.

        12.     The parties asserting claims for relief shall submit a written offer of settlement to
opposing parties on or before January 24, 2022 and each opposing party shall respond, in writing
on or about February 22, 2022. All offers of settlement are to be private, not filed. The parties are
ordered to retain the written offers of settlement and response as the Court will use these in
assessing attorneys’ fees and costs at the conclusion of the proceedings. If a settlement is reached,
the parties should immediately notify the Court so the case may be removed from the Court’s trial
docket.

       13.    No motion (other than a motion in limine) may be filed after this date except for
good cause. The deadline to file motions (including dispositive motions and Daubert motions) is
May 23, 2022. This deadline is also applicable to the filing of any summary judgment motion
under Fed. R. Civ. P 56 and any defense of qualified immunity.

      14.     The deadline to file a Final Joint Pretrial Oder and any other motion in limine is
June 30, 2022.

     14.  The Final Pretrial Conference is set for [THIS DATE WILL BE COMPLETED BY
THE COURT] ________________.

        15.     Motions in limine, if any, will be heard on this date. Counsel should confer prior to
this hearing on any issues raised in a motion in limine or the Joint Pretrial Order. Any party
intending to use a demonstrative exhibit should provide the same to opposing counsel at least 3
days prior to the Final Pretrial conference so that in any objections or issues are raised about the
demonstrative exhibit, they can be addressed at the final pretrial conference.

         15.    The trial date will be determined at a later date by the Court. The parties shall
consult with Local Record CV-16(e)-(g) regarding matters to be filed in advance of trial. At the
time the trial date is set, the Court will also set the deadline for the filing of matters in advance of
the trial date.

       SIGNED this ___ day of ______, 2021.



                                               ____________________________________
                                               XAVIER RODRIGUEZ
                                               UNITED STATES DISTRICT JUDGE

                                                   2
          Case 5:21-cv-00369-XR Document 11 Filed 06/18/21 Page 3 of 3




AGREED:

ATTORNEYS FOR PLAINTIFF

/s/ L. Todd Kelly
L. Todd Kelly
State Bar No. 2403509
E-mail: tkellyefile@carlsonattorneys.com
THE CARLSON LAW FIRM, P.C.
11606 Interstate Highway 35
Austin, Texas 78753
Telephone: (512) 346-5688
Facsimile: (512) 719-4362

Amos L. Barton
State Bar No. 24031847
E-mail: abarton@carlsonattorneys.com
THE CARLSON LAW FIRM, P.C.
301 Junction Highway, Suite 100
Kerrville, Texas 78028
Telephone: (830) 257-7575
Facsimile: (830) 257-7580

Heather Lynn Long
State Bard No. 24055865
Email: heather@heatherlonglaw.com
HEATHER LONG LAW PC
4310 North Central Expressway
Dallas, Texas 75206
Telephone: (214) 699-5994

ATTORNEYS FOR DEFENDANT

/s/ D. Craig Wood
D. Craig Wood
State Bar No. 21888700
E-mail: cwood@wabsa.com
Katie E. Payne
State Bar No. 24071347
E-mail: kpayne@wabsa.com

WALSH GALLEGOS TREVIÑO
KYLE & ROBISNON P.C.
1020 NE Loop 410, Suite 450
San Antonio, Texas 78209
Telephone: (210) 979-6633
Facsimile: (210) 979-7024
                                           3
